      Case 9:16-cv-00065-DWM Document 149 Filed 05/06/19 Page 1 of 4



JEAN E. WILLIAMS, Deputy Assistant Attorney General
United States Department of Justice
Environment & Natural Resources Division
SETH M. BARSKY, Section Chief
MEREDITH L. FLAX, Assistant Section Chief
RICKEY D. TURNER, JR., Senior Trial Attorney
Wildlife & Marine Resources Section
999 18th Street, South Terrace, Ste. 370
Denver, Colorado 80202
303-844-1373
Rickey.turner@usdoj.gov

                 UNITED STATES DISTRICT COURT FOR
                     THE DISTRICT OF MONTANA
                        MISSOULA DIVISION

WILDEARTH GUARDIANS,                      Case No. 9:16-cv-65-DWM
                                          Judge Donald W. Molloy
           Plaintiff,

    vs.                                     JOINT MOTION TO
                                           ENTER STIPULATION
PAMELA SCRUGGS, et al.,                         SETTLING
                                           PLAINTIFF’S CLAIM
            Federal Defendants,             FOR ATTORNEYS’
                                             FEES AND COSTS
    and

MONTANA TRAPPERS ASSOCIATION,
et al.

            Defendant-Intervenors.
       Case 9:16-cv-00065-DWM Document 149 Filed 05/06/19 Page 2 of 4



      Plaintiff WildEarth Guardians and Defendants Pamela Scruggs, Margaret

Everson, the United States Fish and Wildlife Service, and the United States

Department of the Interior (“Federal Defendants”) respectfully request that the Court

enter an order adopting the Stipulated Settlement Agreement As To Attorneys’ Fees

and Costs, which is being filed concurrently with this Motion. The parties conducted

good faith negotiations that will avert further litigation on this issue. The

compromise resolves Plaintiff’s claim for attorneys’ fees and costs and will dispose

of their motion for attorneys’ fees, costs, and other expenses (ECF No. 146). All

parties agree that settlement of these claims in this matter is in the public interest and

is an appropriate way to resolve the dispute between them.

Respectfully submitted this 6th day of May, 2019.

                                          JEAN E. WILLIAMS
                                          Deputy Assistant Attorney General
                                          SETH M. BARSKY
                                          Section Chief
                                          MEREDITH L. FLAX
                                          Assistant Section Chief

                                          /s/ Rickey D. Turner, Jr.
                                          RICKEY D. TURNER, JR.
                                          Senior Trial Attorney
                                          Wildlife and Marine Resources
                                          Section 999 18th Street, South Terrace,
                                          Suite 370 Denver, Colorado 80202
                                          Phone: (303) 844-1373
                                          rickey.turner@usdoj.gov

                                          Attorneys for Defendants
Case 9:16-cv-00065-DWM Document 149 Filed 05/06/19 Page 3 of 4




                             /s/ Peter M.K. Frost
                             PETER M.K. FROST
                             Western Environmental Law Center
                             120 Shelton McMurphey Blvd., Suite 340
                             Eugene, Oregon 97401
                             Phone: (541) 359-3238
                             frost@westernlaw.org

                             Attorney for Plaintiff
       Case 9:16-cv-00065-DWM Document 149 Filed 05/06/19 Page 4 of 4



                          CERTIFICATE OF SERVICE

      I hereby certify that on May 6th, 2019, a true and correct copy of the above

Joint Motion to Enter Stipulation Settling Plaintiff’s Claim for Attorneys’ Fees and

Costs was electronically filed with the Clerk of Court using CM/ECF. Copies of the

document will be served upon interested parties via the Notices of Electronic Filing

that are generated by CM/ECF.




                                       /s/ Rickey D. Turner, Jr.
                                       RICKEY D. TURNER, JR.
                                       Senior Trial Attorney
                                       Wildlife and Marine Resources
                                       Section 999 18th Street, South Terrace,
                                       Suite 370 Denver, Colorado 80202
                                       Phone: (303) 844-1373
                                       rickey.turner@usdoj.gov

                                      Attorney for Defendants
